Citation Nr: 0433243	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  04-14 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an effective date prior to February 6, 
2003 for the award of service connection for tinnitus.  

2.  Entitlement to an increased initial rating for a left 
heel spur, currently evaluated as 10 percent disabling. 

3.  Entitlement to an increased initial rating for a right 
heel spur, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased initial rating for 
atherosclerosis with history of transient ischemic attack, 
currently evaluated as 30 percent disabling.

5.  Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 20 percent disabling.

6.  Entitlement to an increased rating for status post 
fracture of the left ankle, evaluated as 10 percent 
disabling, prior to February 19, 2003.

7.  Entitlement to an increased rating for status post 
fracture of the left ankle, evaluated as 20 percent 
disabling, from February 19, 2003.

8.  Entitlement to an increased rating for maxillary 
sinusitis, currently evaluated as 10 percent disabling.

9.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.

10.  Entitlement to service connection for carpal tunnel 
syndrome.

(The veteran's claim for entitlement to the payment or 
reimbursement of the cost of unauthorized medical treatment 
and services received on June 15, 2001, for a right ankle 
injury, is the subject of a separate Board of Veterans 
Appeals decision issued this same date.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from June 1975 until his 
retirement in November 1995.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan. 

In March 1997, the veteran perfected appeals with respect to 
a variety of claims for increased ratings.  In September 
1997, the veteran was granted increased ratings for each of 
those claims.  In a September 1997 letter the veteran noted 
that he was satisfied with the increased ratings and he 
withdrew these claims.

The veteran appeared at a hearing before the undersigned 
Veterans Law Judge in May 2004.  At this hearing the veteran 
submitted a claim for entitlement to service connection for 
neuropathy as secondary to his service-connected diabetes 
mellitus.  He also submitted a claim for entitlement to 
service connection for mental dysfunction as secondary to his 
service-connected atherosclerosis.  These claims are referred 
to the RO for appropriate action.  At the hearing, the 
veteran also submitted additional medical records along with 
a waiver of RO review of those records.

The issues of entitlement to an effective date prior to 
February 6, 2003 for the award of service connection for 
tinnitus; entitlement to an increased initial rating for a 
left heel spur; entitlement to an increased initial rating 
for a right heel spur; entitlement to an increased initial 
evaluation for atherosclerosis; entitlement to an increased 
rating for diabetes mellitus; entitlement to an increased 
rating for status post fracture of the left ankle, prior to 
and from February 19, 2003; and entitlement to an increased 
rating for maxillary sinusitis, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The veteran has Level I hearing acuity in his right ear 
and Level V hearing acuity in his left ear.

2.  Chronic distal median neuropathies at the wrists 
(bilateral carpal tunnel syndrome) noted within one year of 
discharge from service, have not been dissociated, by 
competent evidence, from right wrist pain in service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2003).

2.  Bilateral carpal tunnel syndrome was incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of the 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West. 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

With regard to VA's VCAA duties to notify and assist with 
respect to the veteran's claim for service connection for 
bilateral carpal tunnel syndrome, in light of the favorable 
determination contained herein, a remand for further 
development in this regard would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  There 
is no prejudice to the veteran in proceeding to consider this 
matter.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

A VCAA notice letter issued to the veteran in September 2002 
advised the veteran of the information and evidence needed to 
substantiate his claim for a compensable rating for bilateral 
hearing loss, which information and evidence, if any, that he 
is to provide and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  He was also requested 
to provide any evidence in his possession that pertains to 
the claim.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran, relative to his 
claim for a compensable rating for bilateral hearing loss, as 
required by Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159.  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  The September 2002 
VCAA notice letter was sent to the veteran prior to the April 
2003 rating decision.  In the present case, because the VCAA 
notice was provided to the appellant prior to the initial AOJ 
adjudication denying the claim for a compensable rating for 
bilateral hearing loss, the timing of the notice does comply 
with the express requirements of the law as found by the 
Court in Pelegrini II.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board notes that the veteran 
has been provided a VA audiological examination.  
Furthermore, the veteran has testified before the undersigned 
Veterans Law Judge.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
the appeal.  There is no indication that there exists any 
additional evidence which has a bearing on his claim for an 
increased rating for bilateral hearing loss which has not 
been obtained. 

Bilateral Hearing Loss

The veteran was granted service connection and a 
noncompensable rating for bilateral hearing loss by rating 
action in March 1996.  In July 2002 the veteran wrote to the 
RO requesting a compensable rating for bilateral hearing 
loss. 

On VA audiological examination in February 2003, evaluation 
of the right ear revealed pure tone thresholds, in decibels, 
of 10, 25, 60 and 60 at 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively, with a pure tone threshold average of 38.75 
decibels.  Audiometric evaluation in the left ear revealed 
pure tone thresholds of 15, 70, 70, and 70 decibels at 1,000, 
2,000, 3,000, and 4,000 Hertz, respectively, with a pure tone 
threshold average of 56.25 decibels.  Speech recognition 
ability was 92 percent in the right ear and 82 percent in the 
left ear.  The examiner noted that the veteran had bilateral, 
sharply sloping asymmetrical moderate high frequency 
sensorineural hearing loss.   

Regulations and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2003) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected hearing loss disability.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the hearing loss 
disability, except as reported below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2003).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2003).  

The Ratings Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85.  Table VII is used to determine 
the percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.

Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  38 C.F.R. 
§ 4.86(b).

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Following a review of the record, the Board finds that the 
probative evidence shows that the veteran is not entitled to 
a compensable rating for bilateral hearing loss.

In this case the veteran experiences an exceptional pattern 
of hearing loss in the left ear.  The veteran had a puretone 
threshold below 30 decibels at 1000 Hertz, and a puretone 
threshold of 70 decibels at 2000 Hertz.  See 38 C.F.R. 
§4.86(b).  Accordingly, for the veteran's left ear, the Roman 
numeral designation for hearing impairment is to be taken 
from either Table VI or Table VIa, whichever results in the 
higher numeral.  The veteran's left ear puretone threshold 
average of 56.25 decibels and speech recognition of 82 
percent meet the criteria for Level IV hearing under both 
Tables VI and VIa.  Under 38 C.F.R. §4.86(b) the veteran is 
to be assigned a level one Roman numeral higher, since his 
left ear hearing impairment is of an exceptional pattern.  
Accordingly, the veteran has Level V hearing acuity in the 
left ear for purposes of determining the correct rating for 
his hearing loss.

The veteran has not been shown to have an exceptional pattern 
of hearing loss in the right ear.  Under Table VI, the 
veteran's puretone threshold average of 38.75 decibels, and 
speech recognition of 92 percent, indicates that his hearing 
acuity is Level I in the right ear.  Under Table VII, Level I 
in one ear and Level V in the other ear allows for a 
noncompensable evaluation.  38 C.F.R. § 4.85, Diagnostic Code 
6100.

Since the veteran does not meet the schedular criteria for a 
compensable rating, the Board finds that a compensable 
evaluation for the veteran's bilateral hearing loss 
disability is not warranted.

At the May 2004 hearing the veteran reported that VA 
audiometric reports have shown him to have hearing loss and 
that the VA has issued him hearing aids.  The veteran stated 
that he thought he would have trouble with his job as a 
school bus driver if he did not have the hearing aids.  The 
veteran asserted that these factors should entitle him to a 
compensable rating for his bilateral hearing loss.  The Board 
notes that the veteran's bilateral hearing loss has been 
rated according to the schedular criteria previously 
mentioned and that the extent of the veteran's bilateral 
hearing loss does not entitle him to a compensable rating.

The pertinent provisions of 38 C.F.R. Parts 3 and 4, 
including 38 C.F.R. § 3.321 (2003), have been considered but 
there is no basis for an extraschedular evaluation.  The 
Board finds that the case does not present such an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards.  In this regard, it is noted there is no evidence 
of frequent hospitalization or marked interference with 
employment due to the veteran's bilateral hearing loss.  
Therefore, referral for an increased evaluation on an 
extraschedular basis is not warranted.

Carpal Tunnel Syndrome

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

At the May 2004 hearing, the veteran reported that he had had 
problems with his hands and wrists while in service.  He 
attributed those problems to carpal tunnel syndrome.  The 
veteran also testified that he was diagnosed with carpal 
tunnel syndrome within a year of discharge from service.

The service medical records indicate that the veteran had 
pain with resisted extension of his right wrist in January 
1995.  

VA medical records dated in October 1996, within a year of 
discharge from service, indicate that the veteran had chronic 
distal median neuropathies at the wrists such as seen in 
carpal tunnel syndrome.

March 2004 VA medical records indicate that the veteran had 
bilateral carpal tunnel syndrome.

The veteran was examined by Neurology Associates in April 
2004.  The veteran was noted to have a several year history 
of bilateral hand symptoms consistent with carpal tunnel 
syndrome.  The examiner noted that diabetes can predispose a 
person to bilateral carpal tunnel syndrome.  

The record reveals that the veteran currently has bilateral 
carpal tunnel syndrome and the record indicates that right 
wrist pain was noted in service, and chronic distal median 
neuropathies at the wrists, consistent with carpal tunnel 
syndrome, were manifest bilaterally within 1 year of 
separation from service.  Such manifestations of carpal 
tunnel syndrome within one year of service are not too remote 
from service to be reasonably related to service, in light of 
the right wrist pain noted in service.  There is no competent 
clinical evidence to the contrary.  The Board further notes 
that the veteran has service connection in effect for 
diabetes mellitus and that a private physician has stated 
that diabetes can predispose a person to bilateral carpal 
tunnel syndrome.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  In this 
case, the evidence in favor of the veteran's claim is at 
least in equipoise.  Therefore, service connection for 
bilateral carpal tunnel syndrome is warranted.


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied.

Entitlement to service connection for bilateral carpal tunnel 
syndrome is granted.


REMAND

As noted above, the VCAA redefines the obligations of VA with 
respect to the duties to notify and to assist claimants in 
the development of their claims.  First, VA has a duty to 
notify the appellant and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  VCAA, § 3(a), 114 Stat. 2096, 2096-97 
(2000).  See 38 U.S.C.A. §§ 5102 and 5103 (West. 2002).  

In this regard, VA will inform the claimant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this case, with respect to the 
claim for entitlement to an effective date prior to February 
6, 2003 for service connection for tinnitus; the claim for 
entitlement to an increased initial rating for a left heel 
spur; the claim for entitlement to an increased initial 
rating for a right heel spur; the claim for entitlement to an 
increased initial evaluation for atherosclerosis; the claim 
for entitlement to an increased rating for status post 
fracture of the left ankle, as evaluated prior to and from 
February 19, 2003; and the claim for entitlement to an 
increased rating for maxillary sinusitis, the appellant has 
not been sent a VCAA notice letter.  Since the veteran has 
not been provided the required VCAA notice letter, a remand 
is required with respect to these issues in order for the 
appellant to be provided proper notice.  Relative to the 
claims for increased initial ratings, the Board acknowledges 
that VAOPGCPREC 08-2003 excludes the section 5103 notice 
requirement where the claim arose from a notice of 
disagreement with adjudication of a claim for which section 
5103 notice had been provided.  The record does not reflect 
that section 5103 notice was provided with regard to the 
service connection claims for bilateral heel spurs, or 
atherosclerosis.  

The veteran indicated at his May 2004 hearing that he needed 
to increase the medication for treatment of his diabetes 
mellitus.  The Board further notes that the February 2003 VA 
heart examination report does not provide the details 
necessary for rating the veteran's atherosclerosis with 
history of transient ischemic attack, under the current 
rating criteria.  Accordingly, new VA medical examinations 
are indicated.

In light of these circumstances, the case is REMANDED to the 
RO for the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2003), and any other applicable 
legal precedent.  This must include 
informing the appellant of the 
information and evidence necessary to 
substantiate his claim for entitlement to 
VA compensation benefits for each of the 
veteran's claims, notice of which 
evidence, if any, the claimant is 
expected to obtain and submit, and which 
evidence will be retrieved by VA, and 
notice that he should provide any 
evidence in his possession that pertains 
to the claim.  

2.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have provided recent treatment for 
his service-connected heel spurs, 
atherosclerosis, diabetes, left ankle, 
and sinusitis disabilities.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request. 

3.  The claims files should be sent to 
the appropriate VA physicians in order 
that the veteran can be provided VA 
examinations which describe the nature 
and extent of the veteran's heel spurs, 
atherosclerosis, diabetes mellitus, left 
ankle, and sinusitis disabilities.  The 
cardiac examiner should test the veteran 
in order to determine the extent of 
workload measured in metabolic 
equivalents (METs) at which dyspnea, 
fatigue, angina, dizziness, or syncope 
develops.  The examiner should also note 
any evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, 
echocardiogram, or x-ray; the frequency 
of episodes of acute congestive heart 
failure in the past year or the presence 
of chronic congestive heart failure; as 
well as the presence of left ventricular 
dysfunction with the extent of ejection 
fraction (given in percentage).

4.  When the foregoing actions are 
completed, the RO should readjudicate the 
veteran's claims.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, or if a timely notice of 
disagreement is received with respect to 
any other matter, the RO should issue a 
supplemental statement of the case for 
all issues in appellate status and inform 
the veteran of any issue with respect to 
which further action is required to 
perfect an appeal.  The supplemental 
statement of the case must consider all 
the evidence submitted since the February 
2004 statement of the case.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified by the RO.



The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



